Case 2:20-cv-16396-MCA-MAH Document 22 Filed 06/14/21 Page 1 of 2 PagelD: 218

fy aes Oe Of
SHELLEY L. STANGLER, PC.

A PROFESSIONAL CORPORATION

SHELLEY L. STANGLER 155 MorRIS AVENUE NEw YORK OFFICE
MEMBER N.J. & N.Y. Bar SPRINGFIELD, NU O7O8 | BOO 6TH AVENUE
TEL: 973.379.2500 STE, sete

HERSHEL KULEFSKY, ESO.
OF COUNSEL Fax: 973.379,.003 |

MEMBER NY Bar E-MAIL: SHELLEY(@STANGLERLAW,.COM
WWW. STANGLERLAW.COM

NEw YorRK, NY 1000 |
TEL: 646.205.0659

June 14, 2021

BY ELECTRONIC FILING

Hon. Michael A. Hammer, U.S.M.J.

Martin Luther King Bldg. & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Re: Garreffi v. Hicks, ef al.
Case No: 2:20-cv-16396-MCA-MAH

Dear Judge Hammer:

Plaintiff filed an amended complaint in the above matter in accordance with the Court's
Order [DEI8]. On June 9, 2021 the State advised which of the new defendants were still
employed and which were not. Plaintiff is advised that he may serve all defendants at the jail
facilities where they currently work but for those no longer employed or on a leave of absence
their last known addresses need to be provided. The Attorney General cannot accept service.

Accordingly plaintiff cannot meet the June 15, 2021 deadline for service/running of the
Rule 4m period. Plaintiff requests permission to serve four of the new defendants — William
Gallagher, Rashim Minatee, Willfredo Arroyo and Lt. Joseph Reardon, as well as former
Warden Steven Johnson who can be served at DOC headquarters by June 30, 2021. The State
shall provide the last known addresses of those employees no longer employed by the DOC -
Verron Allen, James Lee and Christian Sanjuan by June 30, 2021 with service to be effectuated
by August 15, 2021.

Lastly, and for the sake of completeness on the record, there is one defendant plaintiff
named, James Murial, for whom the State has no record. By June 30, 2021 plaintiff will advise
counsel of the record/information upon which plaintiff based the amended complaint with a
response from the State by July 15, 2021 and service to be effectuated by August 15.2021. All
extensions run accordingly through August 15, 2021.
Case 2:20-cv-16396-MCA-MAH Document 22 Filed 06/14/21 Page 2 of 2 PagelD: 219

SHELLEY L. STANGLER, P.C.

Respectfully submitted,

SHELLEY L. STANGLER, ESQ.
SLS/mf

ec: Chanell Marie Branch, DAG, via email: Chanell.Branchaelaw.njoag.eo.

 
